Citation Nr: 0200259	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  94-42 425	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $82,928.76, 
including whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Richard R. James, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 1997, the Board remanded 
the case to the RO for further development.  

In a July 1998 decision, the Board denied entitlement to 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $82,928.76.  Reconsideration of 
that decision was denied in December 1998.  The veteran 
appealed the July 1998 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an August 2000 
panel opinion issued while the veteran was pro se, the Court 
affirmed the Board decision.  In September 2000, the 
appellant filed, through counsel, a motion for panel 
reconsideration.  In a May 2001 Order, the Court granted the 
veteran's motion for panel reconsideration, withdrew the 
August 2000 panel opinion and vacated the Board's July 1998 
decision.  The Court further noted that the Board's July 1998 
decision was to be remanded for readjudication consistent 
with the Order.  


REMAND

In November 2001, the veteran's representative submitted 
additional evidence and argument directly to the Board and 
specifically stated that the veteran did not waive the right 
to consideration of the new evidence by the RO.  As such, a 
remand is required to allow the RO the opportunity to review 
that evidence and prepare a supplemental statement of the 
case (SSOC).  38 C.F.R. § 20.1304 (2001).  

In addition to a remand to consider the newly submitted 
evidence, the Board notes that a remand is necessary to 
ensure compliance with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) which 
was signed into law during the pendency of this appeal.  The 
Board has reviewed the record and identified certain 
development which must be undertaken in order to comply with 
the VCAA and the Court order.  

The veteran's representative argued that a remand to 
reconsider the Board's July 1998 decision was necessary 
because the Board decision did not include consideration of 
whether 38 C.F.R. § 3.665(m), pertaining to the effect of the 
reversal of a conviction on appeal on the withholding of 
compensation, applied to this case.  In its May 2001 Order, 
the Court noted that the Secretary conceded in a November 
2000 response that VA failed in its duty to assist the 
veteran in development of his claim and joined in the request 
for a remand to consider 38 C.F.R. § 3.665(m). 

In September 1970, the veteran was granted service connection 
for schizophrenic reaction; a 100 percent disability rating 
has been in effect since 1971.  In August 1987, the veteran 
committed two felonies in Virginia.  He was convicted of 
those crimes in 1988; however, the convictions were reversed 
on appeal in January 1990.  The veteran was subsequently re-
convicted in May 1990.  

The amount of the overpayment noted on the title page was the 
result of two rating actions taken by the RO to reduce the 
veteran's award of compensation from 100 percent to 10 
percent, based on information about the veteran's periods of 
incarceration received at the RO.  A March 1992 reduction was 
effective October 22, 1987 to July 6, 1988, and from July 14, 
1990.  

In May 1992, the RO learned that the veteran had been 
incarcerated continuously since August 1987.  In an August 
1992 rating action, the RO reduced the veteran's award of 
compensation from 100 percent to 10 percent, effective July 
6, 1988.  As a result, the veteran's award was reduced to 10 
percent, effective from October 22, 1987, resulting in a 
total overpayment for all periods of $82,928.76.  

The veteran's representative has presented arguments 
addressing both the amount and validity of the debt.  With 
regard to the amount of the debt, the Board directs the RO's 
attention to documents recently submitted by the 
representative which detail the veteran's initial conviction 
in January 1988 and sentencing in March 1988.  While the 
veteran was arrested in August 1987 and confined thereafter, 
he was not convicted of the felonies until January 11, 1988 
and was sentenced for those crimes on March 16, 1988.  Under 
the law, any person incarcerated for conviction of a felony 
shall not be paid compensation in excess of a certain rate 
beginning on the 61st day of incarceration.  38 U.S.C.A. § 
5313 (West Supp. 2001); 38 C.F.R. § 3.665(a) (2001).  As 
such, it would appear that the effective date of the 
reduction in compensation should be calculated as the 61st 
day after conviction; that is, the 61st day after January 11, 
1988.  In the March 1992 rating action, the RO reduced the 
award, effective from October 22, 1987, that date being the 
61st day after initial confinement, but prior to the date of 
conviction.  The August 1992 reduction action resulted in a 
retroactive reduction effective from that same date.  On 
remand, the RO should address the appropriate effective date 
of the reduction, with consideration to VAOPGPREC 59-91, 56 
Fed. Reg. 50151 (1991).  

The representative has challenged the validity of the debt on 
the premise that the veteran's conviction was reversed.  
Under the provisions of 38 C.F.R. § 3.665(m) (2001), if a 
conviction is "overturned on appeal," any compensation 
withheld under 38 C.F.R. § 3.665 as a result of incarceration 
for such conviction shall be restored to the beneficiary.  In 
the present case, the veteran's conviction was reversed on 
appeal to the Virginia Court of Appeals in January 1990 and 
remanded; however, the veteran was convicted for a second 
time on May 15, 1990 and sentenced on September 19, 1990.  
The reconviction was for the same offense for which the 
appellant was originally convicted.  The representative 
argues that because the veteran's initial conviction was 
reversed, benefits due for the period October 23, 1987 to 
January 1990 should be restored.  The Board notes, however, 
that the regulation is silent as to the effect a reconviction 
would have on restoration of compensation.  Moreover, the 
Board questions whether the term "overturned on appeal," as 
used in 38 C.F.R § 3.665(m), contemplates restoration of the 
funds even if the veteran is reconvicted and reincarcerated 
for the same offense.  The RO is invited to consider 
requesting a binding legal opinion from the VA Office of 
General Counsel on that question prior to making its 
determination.

Finally, the Board notes that the representative has made 
reference to an accounting of any amount of compensation 
benefits paid to third parties by apportionment during the 
time of the veteran's incarceration.  In the July 1998 Board 
decision, the Board noted that there had been an additional 
overpayment created when, in June 1992, the veteran's 
compensation was reduced effective January 1, 1983, by 
removing the additional compensation benefits paid for his 
wife.  The Board also noted, however, that that overpayment 
no longer existed and was therefore not relevant to the case 
at hand.  That debt had been eliminated in September 1993 
when the RO restored additional benefits for the veteran's 
wife from January 1983 to the date of divorce in April 1993.  
At this time, the Board notes that there is no issue 
regarding apportionment presently on appeal.  Nevertheless, 
consideration of any amount apportioned should be included in 
the calculation of the debt amount.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
his representative and afford them the 
opportunity to submit any additional 
argument or evidence on this issue.  The 
veteran should be provided an opportunity 
to submit a complete and current 
financial status report.  

2.  The RO should review the claims 
folder, including all recently submitted 
evidence, to ascertain the correct amount 
of the overpayment in question.  In doing 
so, the RO should undertake any 
appropriate development, to include 
considering whether securing obtaining an 
opinion from the VA Office of General 
Counsel as to the relationship between 
38 C.F.R. § 3.665(m) and reconviction 
following a reversal is in order  .  The 
claims folder should be clearly 
documented to show the correct amount of 
the overpayment in question.  

3.  If it is determined that the 
overpayment was properly created, and if 
the overpayment is presently being 
recouped then the RO must explain in 
writing why deferral of the recoupment 
would jeopardize collection of the debt 
in the future.  38 C.F.R. § 1.912a 
(2001).
 
4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken. 

5.  Thereafter, the RO should review the 
record and determine whether the 
veteran's waiver claim can be granted 
under the principles of equity and good 
conscience.  38 C.F.R. § 1.965 (2001).  
If the claim remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
case and be afforded an opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


